                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                  IN THE UNITED STATES DISTRICT COURT                       November 26, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                            HOUSTON DIVISION

PAUL R. F. SCHUMACHER,                 §
                                       §
     Plaintiff,                        §
                                       §
v.                                     §             CIVIL ACTION NO. H-18-0436
                                       §
CAPITAL ADVANCE SOLUTIONS,             §
LLC, CHARLES BETTA, AND                §
DAN LOGAN,                             §
                                       §
     Defendants.                       §

                   ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION

     Having reviewed de nova the Magistrate Judge's Memorandum and

Recommendation (Docket Entry No. 55) dated October 9, 2019, and the

objections   thereto,    the   court       is     of       the   opinion   that      said

Memorandum and Recommendation should be adopted by this court.

     It    is,    therefore,   ORDERED           that        the    Memorandum         and

Recommendation is hereby ADOPTED by this court.                       It is further

ORDERED that Defendants Charles Betta and Dan Logan are DISMISSED

from this lawsuit without prejudice.

     The Clerk shall send copies of this Order to the respective

parties.

     SIGNED at Houston, Texas, this             J..�-fJ.   day of




                                                               LAKE
                                                 UNITED STATES DISTRICT JUDGE
